 568DECISIONSOF NATIONAL LABOR RELATIONS BOARDBoston Cement Masons and Asphalt Layers Union No.534, a/w Operative Plasterers and Cement MasonsInternationalAssociation,AFL-CIO (DuranMaguire Eastern Corp.)andPeter FrattarollandEnricoP.Ventresca.Cases 1-CB-2377 and1-CB-2386February 12, 1975DECISION AND ORDERBY ACTING CHAIRMAN FANNING ANDMEMBERSJENKINS AND PENELLOOn May 30, 1974, Administrative Law Judge JohnM.Dyer issued the attached Decision in thisproceeding. Thereafter, the Respondent Union filedexceptions and a supporting brief. The GeneralCounsel filed an answer to the exceptions of theRespondent.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeonly to the extent consistent herewith.The complaint alleges that the Respondent Unionrestrained and coerced nonmembers Frattaroli andVentresca in the exercise of the rights guaranteed bySection 7 of the Act "by demanding an exaction ofmoney which was not an initiation fee or dues as arequirement for the continuous employment" by theEmployer and thereby violatedSection 8(b)(1)(A) oftheAct.The complaint further alleges that theRespondent Union caused or attempted to cause theEmployer to refuse to hire Frattarroli and Ventresea"because of their failure and/or refusal to pay anexaction of money which was not an initiation fee ordues" to the Respondent Union and thereby violatedSection 8(b)(2) of the Act.The allegations of the complaint fail to state factsshowing a violation of the Act has occurred. Thecomplaint speaks only in terms of "an exaction ofmoney which was not an initiation fee or dues." It iswell-established that a reasonable hiring hall fee maybe imposed upon applicants for referral as long assuch fees are imposed in a nondiscriminatorymanner. These fees have been referred to by a varietyof terms including service fees, referral fees, andpermit fees. There is no allegation that the Unionsought to require nonmembers Frattaroli and Ven-tresca to pay assessments in excess of costs attributa-ble to the hiring hall and related collective bargain-ing.As we find,infra,that Respondent Union had,by contract, a valid, exclusive referral systemapplicable to the job Fratarroli and Ventresca hadbeen hired for, it was entirely proper for it to requirethat they comply with the nondiscriminatory condi-tionspursuant to which job referrals were made.Accordingly, in the absence of any allegation that theUnion chargedexcessiveor discriminatoryfees as acondition of referral to employment or for continuedemployment, we find that no violation has beenalleged.While the defectiveness of the complaint in and ofitselfrequires adismissalof the action, this is not theonly basis upon which we predicate our dismissal.We would conclude on the basis of the evidenceadduced at the hearing that no violation of Section8(b)(1)(A) or (b)(2) has been established. Thus, therecord shows that the Union has a collective-bargain-ing agreementwith the Associated General Contrac-tors of Massachusetts, Inc., and the Building TradesEmployer'sAssociationofBoston and EasternMassachusetts, Inc.,which extends from May 1,1973, to April 30,1974. The Employer was a memberof the Associated General Contractors of Massachu-setts,Inc.,on May 1, 1973, and is bound by thecollective-bargainingagreement.Among the terms oftheapplicableagreement is a provision whichrequires the Employer to notify the Union "of allopportunities for employment prior to the filling ofjob vacancies" in order that the Union "may referqualified applicants" for such employment. A provi-sionof this nature between parties primarily engagedin the building and construction industry is givenrecognition and approval by Section 8(f) of the Actwhich provides that such a practice is not an unfairlabor practice under subsections (a) and (b) ofSection 8.It is undisputed that the Employer failed to notifyand offer the Union an opportunity to refer qualifiedapplicants for two positions at the Shawmut Bankjob and that the Employer directly hired Frattaroliand Ventresca who were not members of RespondentUnion and were from outside the area. The recordalso shows that the Union conveyed its objections tothehiringofFrattaroliandVentresca to theEmployer on July 3, 1973, when it first learned thattheEmployer would hire them, and repeated itsobjections again on July 6 and 16, 1973. In eachinstance, the Union's protest was over the Employ-er's failure to give the Union an opportunity to referqualified applicants for the two positions. Underthesecircumstances,theUnion could,withoutviolating the Act, properly seek the discharge of theemployees in question who had bypassed thecontractual referral system.We disagree with the finding by the AdministrativeLaw, ,Judge that there is no exclusive referral system216 NLRB No. 90 BOSTON CEMENT MASONS, UNION NO. 534established in section 3 of the agreement and with hisfinding that the Union violated Section 8(b)(1)(A)and (b)(2) by enforcing the provision here. The literallanguageof the provision is that the Employer"agreesto notify the [Union] of all opportunities foremployment prior to the filling of job vacancies inorder that the [Union] may refer qualified applicantsas hereinafter defined, for such employment." Theabsence of any specificlanguagerequiring theEmployer to hire those who are referred to it, or thatthe Union is the only source of applicants, cannotproperly be interpreted to mean that the Employer isunder no obligation to hire qualified applicantsreferred by the Union because such an interpretationwould render the provisionmeaningless.'Thus, wethinkit is clearthat the Union had a legitimatecontract right to police and enforce when it protestedthe hiring of Frattaroli and Ventresca. Although theUnion had not in the past insisted on such a strictinterpretation of the agreement, the explanation canbe found in the fact that during the time in questionhere many of the Union's members were out of work.Merely because the Union failed in the past to insistupon rigid enforcement of the provisions of theagreementdoes not mean that it waived the right todo so in the future.While there is testimony concerning the paymentof money by Frattaroli, and a refusal by Ventresca topay the 2-percent service feeunlesshe was made amember,2 we do not believe that Frattaroli andVentresca were denied clearance or referral merelybecause of their lack of membership in the Respon-dent Union, but because local men in the area wereout of work and Frattaroli and Ventresca had notutilized theUnion's referral system. In sum, webelieve that the evidence shows that the motivationunderlying the Respondent Union's protest of thehiring of Frattaroli and Ventresca was the Employ-er's failureto give it the opportunity to refer qualifiedemployees in accordance with the contractual refer-ralsystem and that by protesting the hiring ofFrattaroliand Ventresca the Union was merelypolicing and enforcing the terms of its collective-bargaining agreementwith the Employer.Accordingly, for the foregoing reasons, we shalldismissthe complaint in its entirety.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that the complaint be,and it herebyis,dismissed in itsentirety.iSecs.3 and4 of art. V of thecontractclosely trackthe language of Sec.8(fX3) and(4) of theAct. Both theSenate and HouseReports on the billsthat became these sectionsof the Actrefer to what is designatedby thesesections as an "exclusive referral systemor hiring hall." I Leg. Hist.569LMRDA 424, 452, 778 (1959).See alsoLocal673, LaborersinternationalUnion of America, AFL-CIO (Perini Corporation),171NLRB 894, 895,899-900(1968)We note also that,although there is evidencethat the Unionhad not insistedupon rigidenforcementof the provisions regarding thequalifications of hirees,there is no evidence thatithad ever allowed itsreferralsystem to be totally bypassed.2The Union's assistant business agent,O'Neill, testified that the Unionuniformlycharges a service fee,equal to 2 percentof take-home pay, to allemployees who have been referredby the Unionwithin itsjurisdictionalarea.This fee is used to defray the costsof thereferralsystem and ofcollective-bargaining and contract enforcement.Members of the Union alsopay $4.50 per capita per month and a $5 fee in the monthswhen they arenot employed.DECISIONSTATEMENT OF THE CASEJoHNM. DYER, Administrative Law Judge: PeterFrattaroli filed the charge in Case l-CB-2377 on July 31,1973,1 and Enrico P. Ventresca filed the charge in Case1-CB-2386 on August8, againstBoston Cement Masonsand Asphalt Layers Union No. 534, a/w OperativePlasterersand Cement Masons International Association,AFL-CIO (herein called Respondent, the Union, or Local534), alleging that Local 534, by its officers and representa-tivesand in particular AssistantBusinessAgent JohnO'Neil; caused Duron Maguire Eastern Corp., hereincalled the Company or Employer, to terminate theiremployment in violation of Section 8(bxl)(A) and (2) ofthe Act. The consolidated complaint and notice of hearingwas issued by the Regional Director on January 17, 1974.In addition to the standard service and jurisdictionalallegationsthe consolidated complaint alleged that Local534, through O'Neil, had restrained and coerced Frattaroliand Ventresca in the exercise of their rights by demandingan exaction of money which was not an initiation fee ordues, as a requirement for their continued employment bythe Employer at the building site of the Shawmut BankBuildingProject in Boston, Massachusetts, and caused theEmployer to terminate them in violation of Section8(b)(1)(A) and (2) of the Act. As amended at the trial ofthismatter, Respondent's answeradmitted the service andjurisdictionalallegations, its status as a labor organization,and the status ofBusinessAgent Charles Spillane andAssistantBusinessAgent John O'Neil as its agents.Respondent denied that it had violated the Act in any way.On the basis of the testimony in this case, I haveconcluded that Respondent violated Section 8(b)(1XA) and(2) of the Act. On the crucial question of whether O'Neilthreatened to pull Local 534 men off the job if Frattaroliand Ventresca continued to be employed by the Companyon And after July 16, I have not credited O'Neil's denial ofsuchstatement,but have credited the testimony ofCompany General SuperintendentRusselPitz,which issubstantiated to an extent by Frattaroli and Ventresca.The parties were afforded full opportunity to appear, toexamine and cross-examine witnesses,and to argue orallyat the trial in this matter, held in Boston, Massachusetts,on March 13, 1974. General Counsel and Respondent haveboth filed briefs which have been carefully considered.On the entire record in this case, including my evaluationof the reliability of the witnesses, based on the evidenceiUnless otherwise stated all events herein took place during 1973 570DECISIONSOF NATIONALLABOR RELATIONS BOARDreceived and my observation of their demeanor,Imake thefollowing:FINDINGS OF FACTI.COMMERCEFINDINGS AND UNION STATUSDuron MaguireEastern Corp.,is a Delaware corpora-tion maintaining its principal office and place of businessin Natick,Massachusetts.The Companyis engaged in theinstallationof concreteand plastic flooring on constructionsites inMassachusetts and in other States, and has causedlarge quantities of concrete and plastic products valued inexcess of$50,000, used by itin such installations to bepurchased or sold andtransported in interstate commercefrom and toMassachusetts and other States.The Companyannually performsservicesvaluedin excessof $50,000 forothercompanies engaged in interstate commerce and alsoperforms services valued in excessof $50,000 in otherStates than Massachusetts.Local 534 admitsand I findthat the Company isengaged in commerce within the meaning of Section 2(6)and (7) of the Act.Respondent admits and I findthatitisa labororganization within the meaning of Section2(5) of the Act.II.THE UNFAIR LABOR PRACTICESA.Background and FactsLocal 534, asmentioned above,isaffiliatedwith theOperative Plasterers and Cement Masons International(herein called Cement Masons) and appears to be mainly acement masons local in Boston.The Bricklayers,Masonsand Plasterers International Union of America (hereincalled the Bricklayers),which has various locals through-out the United States and in Massachusetts is a rivalinternational whose members may work as cement masons.Frattaroli is a member of Bricklayers Local 15 in Waltham,Massachusetts,and Ventresca is a member of BricklayersLocal 52 in Quincy,Massachusetts.Testimony made itclear that most cement mason work in the central Bostonarea which was performed under union contracts cameunder the jurisdictional claimsof Local 534and there wasno testimony to show that the Bricklayers had a local inBoston which claimed thattypeof work.Itwas also clearfrom Mr.O'Neil'stestimony that he considered Boston tobe Local 534's area, and, particularly since constructionwork had slowed down beginning in the 1970's, he felt thatthe membersof Local 534were entitled to first priority onjobs in the area.The AssociatedGeneral Contractors of Massachusetts,Inc., and the Building Trades Employer'sAssociation ofBoston and Eastern Massachusetts,Inc., have a contractwith Local 534 whichextends from May1, 1973, to April30, 1974,and is a continuation of a prior contractualrelationship.The Companywas a member of the Associat-ed GeneralContractorson May 1, 1973, and is bound bythis contract.Bearing on this case are sections 2, 3, and 4 of article Vof the contract.Theseare as follows:Section 2.All employees who are members of theUnion on the effective date of this Agreement shall berequired to remain members of the Union as acondition of employment during the term of thisAgreement.New employees shall be required tobecome and remain members of the Union as acondition of employment,from and after the seventhday following the date of their employment, or theeffective date of this Agreement,whichever is later.Section3.The partyof the first part agreesto notifythe party of the second part of all opportunities foremployment prior to the fillingof jobvacancies inorder that the party of the second part may referqualified applicants as hereinafter defined,for suchemployment.Section4.The partyof the first part agrees to hireonly qualified cement masons whose minimum trainingincludes completion of an Apprentice Program as acementmason as evidenced by a certificate ofcompletion,or its equivalent.Said program must havebeen accredited by the Massachusetts Department ofLabor and Industries,or other similar Agency.If all thecement masons who have'completed an accreditedApprentice Program or its equivalent, have been hiredand there are still job vacancies,then the party of thefirst part agrees to hire the applicants with the longestlength of service as a cement mason in the followingorder;First:With the particular employing contractor;Second:In the geographical area defined in article XII;and Third:In theindustry.According to testimony,these clauses and particularlysection 4 have been in the contract between these partiesfor some 8 to 10 years.The Companyoperatedmainly in other areas thanBoston and began in the Boston area under this contractafter bidding on the Shawmut Bank job as a subcontractorfor the pouring and finishing of cement.The Company hadother jobs in other areas and during early1973, employedsome Local 534 members to lay a "trap rock"floor inanother area of Massachusetts.Local 534learned that theCompany would probablybe the low subbidder on thebank job some time before theCompanycontacted it.Russell Pitz is the general superintendent of constructionfor the Companyand in Julywas the resident superintend-ent on the Shawmut Bank job.Concrete finishing opera-tions were scheduled to start onJuly 5,and about 10 daysbefore that,Pitz calledUnionBusiness Agent Spillane,telling him that he planned to use a previous employee,Dino Centafani,as the foreman on the job.Spillane repliedthat he hoped Centafani was clean,that is,that his dueswere paid up,etc. Pitz said he would check thatwith him.Centafani was a member of the Bricklayers.Pitz also askedSpillane for three or four specific cement finishers who hadworked for him previously.About a week later Pitz told Centafani that Spillane hadindicated Centafani's union book was not paid up, andthat he did not want any problems.Centafani said thateverything would be taken care of.AroundJuly 1 or 2 Mr.Kinney, Pitz' superior,said he had talked to Spillane andhad agreed not to use Centafani as the foreman until hisdues were straightened out, adding that he wanted no labor BOSTON CEMENT MASONS, UNION NO. 534problems. Around July 3 Pitz repeated this conversation toCentafani. Centafani later told Pitz he had gone to theunion secretary's home on July 4, had paid the dues andeverything was all right.In the earlier conversation Pitz and Centafani discussedthe job and who would be employed. Centafani mentionedFrattaroli and Ventresca and Pitz told him to check withtheUnion for the other named individuals and hireFrattaroli and Ventresca directly.Respondent's brief admits that it was aware of theCompany's hiring of Frattaroli and Ventresca on July 3,when Centafam called AssistantBusinessAgent O'Neil torequest specific men from Local 534. From the size of thejob involved, the Union had an idea of approximately howmany men would be needed on the job, with O'Neiltestifying it was the biggest job then in Boston and wouldemploy the most people in that trade.On July 5, the scheduled day of the pour, all theemployees and designated foreman Centafani showed up,aswell as Spillane and O'Neil.BusinessAgent Spillanewent into the office-trailer with Centafani and Pitz.Spillane told Centafani that going to the union secretary'shouse on a holiday was not a proper way to do things andthings were not completely cleared up yet. Spillane thenreminded Pitt of Spillane's conversation with Kinney, andKinney's conversation with Pitz, that Centafani was not togo to work until everything was squared away. Centafaniwas not allowed to start work as the supervisor. Spillanementioned that of the members there present, Avery wouldprobably be the best qualified as the foreman. Pitz agreed,and Avery was made the foreman for the day. About thattime it started to rain, and the concrete pour was canceled,with the men being told to return the following day, July 6,for the pour.Article I, section V, of the contract, provides thatforemen shall be practical mechanics and members in goodstanding of the Cement Masons. Although according to thetestimony only Centafam's dues were mentioned andnothingwas said concerning Centafani's not being amember of the Cement Masons, Respondent used this asits reason for not wanting Centafani on the job. Centafamdid not return to thatjob but was placed on another job bytheCompany. According to Pitz, nothing was saidconcerning Frattaroli or Ventresca on July 5.On July 6, Pitz asked Avery to be the foreman andSpillane brought another man to replace Avery. Spillanementioned Frattaroli and Ventresca to Pitz and then calledMr. Gunning, the executive director of the Building TradesEmployer's Association who deals with labor negotiationsand labor relations. Gunning went to the jobsite and therewas a discussion with Spillane and Pitz about "outside"O'Neil testified that he and Spillane told Pitz beforeSpillane called Gunning, that the Company was violatingthe contract by hiring people. After Gunning arrived, Pitzstated that Frattaroli and Ventresca had worked for himbefore and were good men. O'Neil said that either Spillaneor he said there was too much unemployment in the areaand these outsiders should be sent to other places and letthe Boston men do the work. In regard to Centafani,O'Neil said Gunning proposed that both Centafani and571Avery act as foremen and Spillane would not agree to sucha compromise.O'Neil stated thatBusinessAgent Spillane went onvacation that weekend (July 7) and instructed him to stayon top of the job and if the Company violated the hiringrules to take them through the grievance route and toarbitration if necessary.O'Neil testified that when Pitt called Spillane in lateJune he heard Spillane's end of the conversation andreceived a report of the rest of the conversation fromSpillane.O'Neil said he heard Spillane tell Pitz thatCentafani had violated the contract when he had previous-lyworked in Boston and when there was plenty of workaround, not much was said about it, but now they had a lotofmen loafing they were going to go by the contract.When Centafani called the union hall around July 3, hespoke to O'Neil. Centafani asked for some specific menand said he was bringing in two friends. O'Neil said he toldCentafani that it was bad enough for him to come in withallthe unemployment, but Centafani was violating thecontract by bringing in friendsas well.On Monday, July 9, all the men worked and there was novisit from union officials. The men were notified at the endof the day that some work had to be done on the buildingby another group and that they would be off for about aweek or so and would be notified when to come back.The next pour was scheduled for Monday, July 16, andAvery and the other men were notified by a call to theunion office. Centafani called Ventresca and Ventrescacalled Frattaroli to report back on July 16. When Pitz gotto the job (on July 16), O'Neil was there and came into thetrailer. Pitz stated that O'Neil said there were two men onthe job who had not paid their union dues. Pitt asked whothey were, and was told it was Ventresca and Frattaroli.O'Neil testified that he additionally told Pitz that he wasviolating the contract, and moreover both Frattaroli andVentresca were delinquent in their dues. Pitz agrees thatO'Neil said that Frattaroli had not paid since January andVentresca had not paid in 3 years. Pitz had Frattaroh andVentresca come into the trailer and he walked away and letO'Neil talk to them.It is a small trailerand Pitz testified heheard Frattaroli say that he was paid up and had made arecent payment. O'Neil told Frattaroli that he was not paidup and to go down to the union hall and get a receipt toshow that he was paid up. Pitz heard O'Neil tell Ventrescathat he had not paid in years. Ventresca said he hadchecked with his international union and was told he didnot have to pay dues to two unions but he would pay the 2percent fee if O'Neil would let him join Local 534. O'Neilsaid no and the conversation stopped. Pitz then askedO'Neil where they went from there. O'Neil said, "If thesetwo guys go to work, my men won't." Pita testified that hehad scheduled cement waiting to be poured and he coulddo nothing but acquiesce and told O'Neil to send tworeplacements. He told Frattaroli to get his receipt and go tothe union hall and straighten it out and then get hold ofO'Neil later and get it cleared up.As to job duration, Pitz said that Frattaroli andVentresca were competent and he would have kept thememployed until completion of the job. The Shawmut BankBuilding will be a 40-story building, and at the time of the 572DECISIONSOF NATIONALLABOR RELATIONS BOARDtrial,theCompany was working on the 24th floor.Frattaroli and Ventresca were longtime journeymen andreceived journeymen'swages.Pitz stated that Frattarolihad worked for him as a foreman on other jobs.Frattaroli testified that he had been a journeymanmember of Bricklayers Local 15 for some 20 years and hadworked in the Boston area over half of that time throughthe early 1970s and then it slowed down. When he workedin the Boston area Frattaroli paid 2 percent of his take-home pay to Local 534, which is equivalent to the uniondues less the per capita tax.On the morningof July16 when he was called into thetrailer,O'Neil said he had not paid his 2 percent and hereplied that he had paid all along. O'Neil said Frattaroliowed $40 and Frattaroli said he did not, that he had paidhis dues only the previous week. O'Neil told him andVentresca that if they did not pay the 2 percent they couldnot work. Frattaroli heard Ventresca say that if O'Neilwanted 2 percent of his take-home pay he would have tomake him a member of Local 534. O'Neil said no and thatended the conversation.,Ventresca corroborated Frattaroli's testimony, notingthat O'Neil said that if the two of them did not pay the 2percent they were not going to work on that job. Ventrescaadded that after O'Neil talked with Pitz he said he wasgoing to get two more menfor the job.After leaving the job Frattaroli went to the union hallwhere he talked to one of the clericals concerning whetherhe owed any dues. He was told that he did not owe anydues but did owe a $14 fine.He paid that amount and gavethe clerical another$10 as a dues payment and received areceipt from the local noting the payment of dues and afine.Frattaroliwent back to the jobsite and showed Pitzthe receipt but nothing was said and he was not put back towork.That night Frattaroli called O'Neil and told him he hadowed no duesbut hadbeen madeto pay afine and wantedhis job back. O'Neil said no, that he could not do it. Twodays later Frattaroli called O'Neil at the union hall andasked for his job back. O'Neil told him to go find a job inWaltham or some other place outside of Boston where hebelonged.O'Neilsaid nothing about a contract violationbut only said they had a lot of Local 534 men loafing.About aweek later, Frattaroli called Business AgentSpillane and asked him for his job back.Spillane repliedthat he could not do it,itwas O'Neil's problem.I credit Frattaroli and Ventresca's testimony as to whatO'Neil told them.Ialso credit Pitz' testimony as toO'Neil's statement that if he put Frattaroli and Ventrescatowork none of the Local 534 men would work. Thistestimony is consistent since O'Neil told Frattaroli andVentresca that they could not work without paying the 2-percent fee.Ido not credit O'Neil's denial of his statementtoPitzconcerning allowing the two men to work.Frattaroli'ssubsequent conversations with O'Neil andSpillane are undenied and I credit him.B.Arguments and ConclusionsRespondent first denied that a threat was made. I haveconcluded and found above that it was made.Respondentnext urges that the Company was breaching the contractby hiring Frattaroli and Ventresca and not referring thejob openings to the Union.The Union bases its position on contract sections 3 and 4of article V quotedsupra.In essence the Union states it wassupposed to have an opportunity to be told of and to filljob vacancies with certificated employees and that theCompany did notgivethem that opportunity when it hiredVentresca and Frattaroli, who it states do not meet theminimum qualifications for employees as established insection 4 of article V. Section 4 provides that companiesagree to hire cement masons whose minimum qualifica-tions include completion of an apprentice program as acement mason as evidenced by a certificate of completion,.or itsequivalent"and further that cement masons whohave completed such an accredited apprentice program "orits equivalent" are to be hired first, followed by formeremployees, then those who are within the Union'sgeographical area, and lastly those who have been in theindustry.There is a state backed apprentice program for cementmasons in Massachusetts which is run by a committee ofLocal 534 officials and some AGC representatives. Whenthe course is completed a certificate signed by a Massachu-settsofficial is issued to the new journeyman andaccordingto Local534, this certificate is thesine qua nonfor job priority under the contract. O'Neil testified that thewords "or its equivalent" meant only an equivalentcertificate and so far as he knew, such certificates wereissued only by the State of California and by the city ofChicago, Illinois.Essentially,Respondent denies thatreaching a journeyman status is the equivalent of havingcompleted this Massachusetts apprentice program regard-lessof what apprentice training a journeyman has had.In regard to contract section 3 of article V, the wording is"may refer qualified applicants." There is no exclusivity inthis section of the contract, and there is no exclusivereferral system established.Likewise the language does notrequire an employer to hire those who are referred to it,nor that the Union is the only source of applicants.Apparently such an end is sought by the interpretationRespondent seeks to placeon "or itsequivalent"phrasesince practically all of its members would comprise thetotal roster of those certificated by Massachusetts underthisparticular apprentice program. Of its 300 membersapproximately 250 have received these certificates and theother 50 members have been journeymen for 30 to 40 yearsand so their status predated this apprentice program.O'Neil testified that Local 534 views the status of these 50members as being equivalent to a certificate. Respondent'sinterpretation of the contract terms is new, in that for thepast 8 to 10 years these clauses have been in the contractand have not been interpreted in that manner, and ajourneyman status was accepted as the"equivalent."O'Neil and Local 534 claim that in previous years therewas plenty of work and the contract simply was notenforced,but now that work is short and Local 534 menneed work, the contract is to be enforced to the letter andthat means that journeymen who do not have a certificateare not entitled to work before certificated men have beenemployed.O'Neil claims the contract was written to savethe work for Local 534 members. O'Neil, however, was a BOSTON CEMENT MASONS,UNION NO. 534573temporaryassistant businessagent who was elected to apermanentpost asassistant business agentshortly beforethe problems arose in this case.The fact is that the contract and the phrase "or itsequivalent" had not been interpreted in the manner whichO'Neil and Local 534 nowseek,during the previous 8 to 10years it had been included in the contract between theseparties.Frattaroli had worked in and out of the Bostonarea for 20 years and his status as a journeyman had neverbeen questioned.It isclear that the AGC representativesand employees such asFrattaroli and Ventresca under-stood that a journeyman was a journeyman and havingreached thatstatus it made nodifference how you gotthere,whether with or without a certificate. Thus, "or itsequivalent" for the previous 8 to 10 years had apparentlybeeninterpreted as having become a journeyman byundergoingan apprentice program or passing a journey-man examination.Under this accepted interpretation andwith a nonexclusivereferralsystem, the contract provisionshad been adhered to by the Company. The Union knewthe size ofthe job before Pitz and Centafani requestedreferrals and were informed as tothe number of jobs whichwould be filled. Since the Company was not bound to anexclusivereferral system and the parties understood how"or itsequivalent" had been interpreted, there was noquestionin the Company's mind but what it could employFrattaroliand Ventresca.The nub of the question was not certification but whatamountsof money the "outsiders" were paying to Local534. Thetestimony regardingCentafani makes it clear thatRespondent wanted a duesequivalency from Centafanieven though he was not a memberof Local 534. Thetestimonycredited above as to the July 16 confrontationmakesitabundantly clear that Local 534 through O'Neilwanted money from Ventrescaand Frattaroli in order forthem to workin Boston, and even if they were prepared topay it, O'Neil on behalf of Local 534 was just as happy tohavetheir jbbsfor members of his local.O'Neil told Frattaroli that the contract was written toprotect Local 534 men and thatitwashis job to see thatthe contractwas enforced.He added that if there wasplenty of work, Frattaroli could have the job, but work wasslow and Frattaroli should workelsewhere.O'Neil furthertestified that in referringjourneymen to jobs he would givepreferenceto Local 534members since he knew them andtheir skillsand believed that they would live up to all thecontractual agreements including adherenceto area work-ing rules.In fact hebelieved that only Local 534 memberswould adhere to the working rules.O'Neil admitted that hehad known Ventrescaand Frattaroli as journeymen incement masonry for a numberof years.In this situation we havea recentlyelected assistantbusiness agent who apparently is tryingto establishhimselfas a guardianof Local 534. All of O'Neil's testimonymakes it clear that he wantedto get rid of the "outsiders"and have them "go wherethey belonged." To this end heindulged in the conduct whichI have found,seeking firstto exact what he considered dues equivalencies from them.To cover thisattempt a new contract"interpretation" isused as a cloak.Respondent,as another defense,urges that there was anagreement between the Cement Masons and the Bricklay-ers internationalsproviding for full faith and credit to eachother'smembers and allowing them to charge local dueswhen a member of one international worked in theterritory of the other. According to Local 534, it receivedon May 31, 1972, its Exhibit 1 from its general secretary-treasurerwhich stated that at a meeting on May 3, 1972,between the executive committees of the two internationalunions,they had agreed to interchangeable working cardsand clearancecards and would use the dues books ofworkmen as their credentials. The letter went on to statethatmembers working in other jurisdictional areas wouldbe required to pay servicefeesequivalent to the dues andworkingassessmentsof the local union each month, minusthe international per capita tax and that each internationalwould adopt a schedule of receipts for issuance to themembers as evidence of their having paid dues andworkingassessments.The letter continued that the CementMasonshad decided to print a standard record of paymentbook to be issued to members of the Bricklayers unioninsteadof issuinga separate receipt for each dues paymentand notified local officials that they would be hearing moreabout it. According to the testimony, nothing further hasbeen received from either international, but based on thisone document, Local 534 takes the position that it isentitled to charge "outsiders" who are working in itsgeographical jurisdiction the equivalent of dues less percapita taxes, which amount itcharges itsown members.Local 534 charges its working members a monthly percapita tax plus 2 percent of a member's take-home pay asdues. This is the 2-percent figure mentioned by O'Neil andwhich Frattaroli stated he had paid throughout the yearshe worked in theBoston areaand the amount Ventrescarefused to pay without getting membership.It isnot possible to conclude, on the basis of this onedocument fromone internationalunion, that a bindingagreementhad been reached between the two internationalunions ona joint type of jurisdiction and dues. There hasbeen nofurther documentation and no showing that thereis such an agreementbetween the two internationals whichhas been madeknown to all members.Absent a clear andconvincingdemonstration thatthereis such an agreementbetween the two international unionswhich hasbeen madeknown to all the members so thatthey could know what their rights,duties,and obligationsare, I cannot accept thisdocument as proof that membersof one international union owe duesto anotherinterna-tionalunion,when theyareworking in its claimedgeographical territory.Respondent'sExhibit 1 does notmeet this test.In this case Frattaroliwas not only charged "dues," butwas also toldhe had to pay a"fine." Thusmoneys weredemanded ofFrattaroli and Ventrescawhile at the sametime they were refused membershipin Local 534. Thisdefensewhich must include"full faith and credit tojourneymen of another international" would appear tonegate the "certificate" claimsupra.In this case Respondent threatenedthe Company with astrike if it continuedto employ journeymenwho weredenied membership in respondent while beingtold theymust pay "dues" and "fines" to respondentin order to 574DECISIONSOF NATIONALLABOR RELATIONS BOARDwork in its claimed geographical jurisdiction. None ofRespondent's defensesnegateits actions which I concludeand find violate Section 8(bXIXA) and (2) of the Act.III.THE EFFECT OF THE UNFAIR LABOR PRACTICESThe activityof Respondent as set forth in section II,above,and therein found to constitute unfair laborpractices in violation of Section8(bXl)(A) and 8(b)(2) oftheAct,occurring in connection with the businessoperationsof the Companyas set forth in section I, above,have a close,intimate,and substantial relationship totrade,traffic, and commerce among the several States andtend to lead tolabordisputes burdening and obstructingcommerce and the free flow of commerce.IV.THE REMEDYexacting"dues" and "fines"from nonmembers becausetheywork in its claimed geographical jurisdiction, it isnecessary that such practices be stopped.ThereforeRespondent will notifyitsmembersand the AssociatedGeneral Contractors of Massachusetts Inc., and BuildingTrades Employers Association of Boston and EasternMassachusetts Inc., that for the duration of its presentcontract with them,that it will abide by the interpretationof the contract phrasing"or its equivalent"which theparties have previously used;that journeyman status of acement mason is the equivalent of having passed anyapprentice program;and further that Respondent will notattempt to unlawfully exact"dues" or "fines" fromnonmembers who are working or seek to work in itsclaimed geographical area.On the basis of the foregoing findings and the recordherein,Imake the following:Having foundthatRespondentviolatedSection8(b)(1)(A) and 8(bX2) of the Act,I shall recommend that itcease and desist therefrom.Accordingly,since I havefound that Respondent caused the termination of PeterFrattaroli and Enrico P. Ventrescaon July 16, 1973, andtheir nonemployment on various dates thereafter whenwork was available,itwill be ordered that Respondentmake them wholefor anyloss of earnings suffered by eachof them from and afterJuly 16, 1973,as a result of thediscrimination practiced against them.Such payment shallbe equal to the amount of wages each would have earnedaswages but for the aforesaid discrimination. Theirbackpay shall be computed in the manner set forth in F.W.WoolworthCompany,90 NLRB 289 (1950),togetherwith interest at the rate of 6 percent per annum as providedinIsisPlumbing&Heating Co.,138 NLRB 716 (1962).Respondent shall also notify Duron Maguire EasternCorp.,in writing,and furnish Frattaroli and Ventresca acopy,that it has no objection to their employment by theCompany.Because of Respondent's changed interpretation of itscontract phrase"or its equivalent" and because it has beenCONCLUSIONS OF LAwI.Respondent is a labor organizationwithin themeaning of Section2(5) of the Act.2.The Companyis an employer within the meaning ofSection 2(2) of the Act.3.. The Companyis engaged in commercewithin themeaning of Section 2(6) and(7) of the Act.4.By discriminatorily causing the termination of PeterFrattaroli and Enrico P. Ventresca, from employment withDuron Maguire EasternCorp.,on and afterJuly 16, 1973,Respondent violated Section 8(bX2) and(1XA) of the Act.5.By unlawfullyexacting"dues" and "fines" fromnonmembers while at the same time denying themmembership in Respondent for reasonsother than nonpay-ment of legitimate initiation fees or dues, Respondentviolated Section8(bx1XA) of the Act.6.Theaforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and(7) of the Act.[Recommended Order omitted from publication.]